EXHIBIT 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements on Form S-3 (No. 333-162607, 333-151637, 33-137139, 333-135958, 333-134800, and 333-124277) Registration Statements on Form S-8 (No. 333-108979, 333-74154, 333-166638, 333-180735 and 333-183911) of U.S. Energy Corp. of our reports dated March 11, 2014, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in this Annual Report on Form 10-K of U.S. Energy Corp. for the year ended December 31, 2013. /s/ Hein & Associates LLP Hein & Associates LLP Denver, Colorado March 11, 2014
